DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the first and second uplink transmit beams are the same”, which is conflict with the limitation “a second uplink transmit beam that is different from the first uplink transmit beam” recited in claim 1.
Claim 26 is rejected for the same reason. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(i)	Claims 1-13, 16-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (hereinafter ”Blankenship”), US Pub. 2018/0160448, in view of Tsai, US Pub. 2018/0332625.
Regarding claims 1, 23 and 29-30, Blankenship discloses systems and methods for random access message repetition, comprising: receiving, form a network device, a configuration for a user equipment (UE) to transmit a random access channel (RACH) 3preamble message (fig. 5, S1 and S2, configure for first and second RACH resource for first and second RACH configuration, and fig. 6, step S10) repeatedly before an expiration of a RACH response window (fig. 5, S4 determine repetition starting point based on number of repetitions; and S5 determine random access response (RAR) window based on number of repetitions, and fig. 6, S13), wherein the 4configuration supports multiple transmissions of the RACH preamble message on a set of dedicated RACH resources  (see abstract, p. [0008]-[0014], [0022], [0024], [0025]); 6selecting a set of resources for transmitting the RACH preamble message 7based at least in part on the configuration for the UE (S1 and S2 first and second RACH resource, fig. 6, S11-S13; abstract, p. [0008]-[0014], [0022], [0024], [0025]); 8transmitting the RACH preamble message on the selected set of resources a first time using a first uplink transmit beam (fig. 5, S3; fig. 6, S14; abstract, p. [0008]-[0014], [0022], [0024], [0025], the RACH preamble is inherently transmitted over a first uplink beam). Blankenship does not disclose transmitting the RACH preamble message on the selected set of resources a second time using a second uplink transmit beam that is different from the first uplink transmit beam. Tsai discloses this feature at figures 4-5 and paragraphs [0047] and [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Tsai into Blankenship’s method for guarantee customer services. 
Regarding claims 2 and 24, Blankenship discloses wherein the configuration supports either 2single or multiple transmissions of the RACH preamble message on a set of common RACH 3resources, wherein the set of common RACH resources comprise time resources, frequency 4resources, preamble sequence resources, or a combination thereof, associated with a 5contention based random access procedure (see fig. 3b and 3c the RACH comprises time/frequency resource).
Regarding claims 3 and 25, the repetitions RACH disclosed by Blankenship inherently comprises transmitting the RACH preamble message on the set of dedicated RACH 3resources a first time using a first uplink transmit beam; and  4transmitting the RACH preamble message on the set of dedicated RACH 5resources a second time using a second uplink transmit beam before the expiration of the 6RACH response window.
Regarding claim 4, the repetitions RACH disclosed by Blankenship inherently transmitting the RACH preamble message in a first resource of the set of 3dedicated RACH resources corresponding to a first uplink reception beam; and 4transmitting the RACH preamble message in a second resource of the set of 5dedicated RACH resources corresponding to a second uplink reception beam.
Regarding claims 5 and 26, as best understood, Blankenship discloses wherein the first and second uplink transmit beams are the same (fig. 5, S3, send first and second RACH configurations).
Regarding claims 6 and 27, Blankenship discloses transmitting the RACH preamble message on the set of common RACH 3resources once using a first uplink transmit beam before the expiration of the RACH response 4window (fig. 5, step S5, RAR window is determined by number of repetitions; therefore, the RACH preamble message on the set of common RACH 3resources once using a first uplink transmit beam before the expiration of the RACH response 4window).
Regarding claims 7 and 28, Blankenship discloses transmitting the RACH preamble message on the set of common RACH 3resources using a second uplink transmit beam after the expiration of the RACH response 4window (fig. 5, step S5, RAR window is determined by number of repetitions; therefore, the RACH preamble message on the set of common RACH 3resources using a second uplink transmit beam after the expiration of the RACH response 4window).
Regarding claim 8, the repetitions RACH disclosed by Blankenship inherently comprises transmitting the RACH preamble message on the set of common RACH 3resources a first time using a first uplink transmit beam; and  4transmitting the RACH preamble message on the set of common RACH 5resources a second time using a second uplink transmit beam before the expiration of the 6RACH response window.
Regarding claim 9, Blankenship discloses wherein transmitting the RACH preamble message the first time and transmitting the RACH preamble message the second time on the set of common RACH resources correspond to different 3uplink reception beams (since the set of common RACH resources comprises a plurality of resource elements that are different in time/frequency).
Regarding claim 10, the repetitions RACH disclosed by Blankenship inherently comprises transmitting the RACH preamble message on the set of dedicated RACH 3resources a first time using a first uplink transmit beam; and  4transmitting the RACH preamble message on the set of dedicated RACH 5resources a second time using the first uplink transmit beam before the expiration of the 6RACH response window.  
Regarding claim 11, Blankenship discloses 12receiving a downlink configuration message that indicates the configuration 3for transmitting the RACH preamble message (fig. 4, Random access attempt).
Regarding claim 12, Blankenship discloses wherein the downlink configuration message 2indicates whether to transmit single or multiple transmissions of the RACH preamble message on the set of common RACH resources before the expiration of the RACH response window (fig. 6, S14 and S16 monitor RAR and transmit RA attempt).
Regarding claim 13, Blankenship discloses wherein the downlink configuration message inherently 2comprises a broadcast message or a radio resource control (RRC) message.
Regarding claim 16, Blankenship discloses 12identifying a power ramping procedure based at least in part on the identified 3configuration for the UE (fig.6, S16a, incrementing Random access message transmission power).
Regarding claim 17, Blankenship discloses 2receiving information indicating the power ramping procedure, wherein the 3information is conveyed through a master information block (MIB), a system information 4block (SIB), a master system information block (MSIB), remaining minimum system 5information (RMSI), a handover message, or a combination thereof (p. [0081], [0097], and [0113] SIB).  
Regarding claim 18, Blankenship does not disclose wherein the power ramping procedure is 2further based at least in part on whether a correspondence exists between a transmit beam and 3a reception beam.  Tsai discloses these features at paragraphs [0046]-[0047] and [0051]-[0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Tsai into Blankenship’s system in order to guarantee customer services.
1 1 Regarding claim 19, Blankenship discloses wherein the power ramping procedure is 2further based at least in part on whether the RACH preamble message is transmitted on the 3set of dedicated RACH resources or on the set of common RACH resources (fig.6, S16a, incrementing Random access message transmission power).  
1 Regarding claim 20, Blankenship does not disclose wherein the power ramping procedure is 2further based at least in part on whether a correspondence exists between a transmit beam and 3a reception beam.  Tsai discloses these features at paragraphs [0046]-[0047] and [0051]-[0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Tsai into Blankenship’s system in order to guarantee customer services.
Regarding claim 21, Blankenship discloses wherein the set of dedicated RACH resources comprise time resources, frequency resources, preamble sequence resources, or a combination thereof (see fig. 3b and 3c the RACH comprises time/frequency resource).  1 
(ii)	Claims 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (hereinafter “Blankenship”), US Pub. 2018/0160448, in view of Tsai, US Pub. 2018/0332625, and further in view of Kim et al (hereinafter “Kim”), US Pub. 2021/0105820
1Regarding claim 14, Blankenship in view of Tsai does not disclose the downlink configuration message 2comprises a handover command. Kim discloses a handover procedure for contention-free at figures 9(b) and 10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt Kim’s feature into the system disclosed by Blankenship in view of Tsai for performing a handover to guarantee customer service.
1 Regarding claim 15, Blankenship in view of does not disclose wherein the handover command is generated 2by a serving cell and transmitted to a network entity via the serving cell. Kim discloses a handover procedure for contention-free at figures 9(b) and 10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt Kim’s feature into the system disclosed by Blankenship in view of Tsai for performing a handover to guarantee customer service.
Regarding claim 22, Blankenship does not disclose wherein the set of dedicated RACH resources fail to support2fails fail a contention based 3random access procedure. Kim discloses the system supports either contention based or contention free Random access procedure (p. [0183] and figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt Kim’s feature into the system disclosed by Blankenship in view of Tsai to guarantee customer service.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463